Order filed November 22, 2022.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-22-00559-CV
                                 ____________

                   JRJ PUSOK HOLDINGS, LLC, Appellant

                                         V.

     THE STATE OF TEXAS AND KYLE MADSEN IN HIS OFFICIAL
       CAPACITY AS DIRECTOR OF RIGHT OF WAY, Appellees


               On Appeal from County Civil Court at Law No. 4
                            Harris County, Texas
                      Trial Court Cause No. 1128555


                                     ORDER

      The reporter’s record in this case was due August 30, 2022. See Tex. R.
App. P. 35.1. On September 27, 2022, this court ordered the court reporter to file
the record within 30 days. The record has not been filed with the court. Because
the reporter’s record has not been filed timely, we issue the following order:
      We order Alexandra L. McDaniel, the official court reporter, to file the
record in this appeal within 10 days of the date of this order.           No further
extension will be entertained absent exceptional circumstances. The trial and
appellate courts are jointly responsible for ensuring that the appellate record is
timely filed. See Tex. R. App. P. 35.3(c). If Alexandra L. McDaniel does not
timely file the record as ordered, we may issue an order directing the trial court to
conduct a hearing to determine the reason for the failure to file the record.



                                   PER CURIAM


Panel Consists of Justices Wise, Jewell, and Poissant.